DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15, 17 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al (US 20080197821 A1).
As per claim 14:
Hasegawa disclose in Fig. 4 a system comprising: 
a first amplifier (ERA1) comprising: a first amplifier input ( negative terminal) configured to receive a feedback voltage (see feedback include R1 / Vd); 
a second amplifier input (a positive terminal receives Ve1) configured to receive a reference voltage (e.g. Ve1); 
a third amplifier input  (a positive terminal receives signal Vs1) configured to receive a soft start voltage (e.g. Vs1); and 
a first amplifier output (an output terminal of ERA1, see output signal DF1), the first amplifier configured to produce an amplifier output at the first amplifier output in response to the feedback voltage (see feedback resistor R1 / Vd), the reference voltage (Ve1), and the soft start voltage (Vs1); and 
a second amplifier (e.g. amplifier VCMP) having: 
a fourth amplifier input (a positive terminal) coupled to the first amplifier output (see output terminal of ERA1); 
a fifth amplifier input (negative terminal of VCMP) configured to receive a clamping voltage (Ve3); and 
a second amplifier output (output terminal of VCMP provides output signal SET), the second amplifier configured to produce a voltage at the second amplifier output based on the amplifier output and the clamping voltage (Ve3).
As per claim 15:
Hasegawa disclose in Fig. 4 the first amplifier input is an inverting input (negative terminal of ERA1); the second amplifier input is a non-inverting input (a positive terminal receives Ve1); and the third amplifier input is a non-inverting input (positive terminal receives signal Vs1).
As per claim 17:
Hasegawa disclose in Fig. 4 further comprising a capacitor (CS1) coupled to the third amplifier input (positive terminal receives Vs1).
As per claim 20:
Hasegawa disclose in Fig. 4 further comprising a current source (I1) coupled to the capacitor (CS1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (US 20080197821 A1) in view of Chen et al (US 20110127980 A1) (hereinafter, Hasegawa and Chen).
As per claim 1:
Hasegawa disclose in Fig. 4 a device, comprising: an error amplifier (ERA1) having an error amplifier output (see node DF1), the error amplifier configured to produce a pulse width modulation (PWM) signal at the error amplifier output; and a clamping amplifier (e.g. amplifier VCMP) having a clamping amplifier input (e.g. positive terminal) and a clamping amplifier output (a terminal between amplifier VCMP and S terminal), the clamping amplifier configured to receive the PWM signal at the clamping amplifier input (positive terminal of VCMP); and produce a clamping signal at the clamping amplifier output based on the PWM signal.
Hasegawa does not disclose a transistor being controlled by the clamping signal.
Chen discloses a circuit comprises an amplifier 160 being connected to a transistors MN and MP which can be used as switches (see paragraph [0028]) for the benefits of fast response.
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the switches of Hasegawa with transistors of Chen as an art-recognized alternative/equivalent the switches of providing the benefits of fast response, as is commonly known in the art (see paragraph [0028] of Chen).
As a consequence of the combination, the resultant combination discloses at least one transistor (see switch SW2B,  Fig. 4 of Hasegawa) and wherein the clamping signal (output signal SET) controlling the at least one transistor via FF1.
As per claim 2:
The combination (Hasegawa and Chen) discloses further comprising a capacitor (CS2, fig. 4 of Hasegawa) coupled to the at least one transistor, wherein the at least one transistor is configured to discharge the capacitor.
As per claim 3:
The combination (Hasegawa and Chen) discloses further comprising a current source (I2) coupled to the capacitor via a switch SW2A).
As per claim 8:
Hasegawa disclose in Fig. 4 a device, comprising: a capacitor (CS2) and an amplifier (e.g. amplifier VCMP) having an amplifier input (a positive terminal) and an amplifier output (a terminal provides output signal SET ), the amplifier configured to: receive a signal (see output signal of amplifier ERA1) at the amplifier input; and produce a clamping signal (see signal SET) at the amplifier output based on the signal.
Hasegawa does not disclose a transistor being controlled by the clamping signal to discharge the capacitor.
Chen discloses a circuit comprises an amplifier 160 being connected to a transistors MN and MP which can be used as switches (see paragraph [0028]) for the benefits of fast response.
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the switches of Hasegawa with transistors of Chen as an art-recognized alternative/equivalent the switches of providing the benefits of fast response, as is commonly known in the art (see paragraph [0028] of Chen).
As a consequence of the combination, the resultant combination discloses the clamping signal controlling the at least one transistor (see switch SW2B,  Fig. 4 of Hasegawa to discharge the capacitor (CS2).
As per claim 9:
The combination (Hasegawa and Chen) discloses wherein the amplifier is a first amplifier (amplifier VCMP), the amplifier input is a first amplifier input (positive terminal), and the amplifier output is a first amplifier output (see an output terminal provide output signal SET), the device further comprising a second amplifier (e.g. amplifier ERA1) having a second amplifier input (positive terminal) and a second amplifier output (see terminal DF1), the second amplifier output coupled to the first amplifier input (positive terminal of amplifier VCMP).
As per claim 13:
The combination (Hasegawa and Chen) discloses further comprising a current source (I2) coupled to the capacitor (CS2).

Allowable Subject Matter

Claims 4-7, 10-12, 16 & 18-19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843